EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Burton on July 7, 2022.

The application has been amended as follows: 

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 11 has been amended to:
11.	(Currently amended)	A method for preparing an injection fluid, comprising: preparing a nanoemulsion from an aqueous phase and an oil phase, the oil phase dispersed in the aqueous phase, the dispersed oil phase being oil nanodroplets that have a diameter of from 20-1000 nanometers, and a surfactant stabilizing the dispersion of the oil phase in the aqueous phase, the nanoemulsion having an interfacial tension between the oil phase and the aqueous phase in a magnitude range from about 10-5 to 10-6 N/m, the oil phase comprising non-superparamagnetic magnetic nanoparticles encapsulated in the oil nanodroplets, thereby forming nanodroplets of the non-superparamagnetic magnetic nanoparticles.

Claim 12 has been amended to:
12.	(Currently amended)	The method of claim 11, wherein the preparing comprises a low energy nanoemulsion preparation, wherein the low energy nanoemulsion preparation uses less than or equal to 1 kW/kg of power.

The Examiner notes, the following claims have been amended to use consistent language with regard to the fluid claimed in claim 1 throughout the dependent claims.  This language was provided by Applicant in new dependent claim 21. 

Claim 2 has been amended to:
2. 	(Currently amended) 	The injection fluid 

Claim 4 has been amended to:
4. 	(Currently Amended) 	The injection fluid 

Claim 5 has been amended to:
5.	(Currently amended)	The injection fluid  4, 

Claim 6 has been amended to:
6. 	(Currently Amended) The injection fluid 

Claim 7 has been amended to:
7. 	(Currently Amended) 	The injection fluid 

Claim 8 has been amended to:
8. 	(Currently Amended) 	The injection fluid nanoparticles are configured to41173452Application No. 16/992,480Docket No.: 18733-151001 Amendment dated April 11, 2022After Final Office Action of December 9, 2021deform to take the shape of a magnetic field of the nanoparticle contained in each of the nanodroplets, elongating along the direction of the magnetic field, from magnetism of the non- superparamagnetic magnetic nanoparticles.  

Claim 9 has been amended to:
9. 	(Currently Amended) 	The injection fluid 

Claim 10 has been amended to:
10. 	(Currently Amended) The injection fluid 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest an injection fluid comprising a nanoemulsion as claimed, wherein an interfacial tension between the oil phase and the aqueous phase thereof is in a magnitude range as claimed.  
CN 101921584 A discloses an ultra interfacial tension of 10-3 to 10-4 mN/m as suitable for achieving an ideal oil displacement effect during tertiary oil recovery of crude oil.  The reference, however, fails to disclose, teach and/or suggest a nanoemulsion and/or any components thereof as claimed. 
WO 2016/090092 A1 discloses a nanoemulsion that comprises imaging agents to allow for tracking in real time of chemotherapeutic agents; useful imaging agents are further disclosed to include paramagnetic agents.  The reference, however, fails to disclose, teach and/or suggest at least an interfacial tension within the range as instantly claimed.
WO 2009/029229 discloses an emulsion that may include nanoparticles, including a nanoemulsion, wherein fluidic droplets that may contain a ferrofluid may be included therein.  
FR 3001154 A1 discloses an emulsion containing nanodroplets therein, wherein such includes superparamagnetic nanoparticles therein.  The reference fails to disclose, teach and/or suggest at least a nano-emulsion containing non--superparamagnetic magnetic nanoparticles as claimed, as well as an interfacial tension of such an emulsion.
CN 102166365 A discloses a nanoemulsion containing a contrast agent therein, wherein such includes superparamagnetic nano-particles as contrast agents therein.  The reference, therefore, fails to disclose at least a nano-emulsion containing non--superparamagnetic magnetic nanoparticles as claimed, and further fails to disclose, teach and/or suggest an IFT as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/07/22